Citation Nr: 0431441	
Decision Date: 11/29/04    Archive Date: 12/08/04	

DOCKET NO.  99-16 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for a chronic left knee 
disorder. 

3.  Entitlement to service connection for a disorder 
characterized by constant chest pain. 

4.  Entitlement to service connection for the residuals of 
head trauma, including abrasions and/or headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to April 
1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board observes that, in July 1999, the RO issued a 
Statement of the Case concerning the issues of service 
connection for bilateral defective hearing, a chronic left 
knee disorder, constant chest pain, and head abrasions with 
headaches.  The veteran's substantive appeal with respect to 
those issues was timely received in August 1999.  In June 
2003, the RO issued a Supplemental Statement of the Case 
concerning the aforementioned four issues, as well as service 
connection for a left shoulder and neck disability, upper 
respiratory/ear infections, and right leg pain, as well as an 
increased evaluation for a service-connected low back 
condition.  The cover letter for the Supplemental Statement 
of the Case advised the veteran of the need to file a 
substantive appeal with respect to those additional four 
issues, and enclosed a copy of the VA Form 9 for completion.  
However, the veteran failed to perfect his appeal.  
Accordingly, the sole issues remaining for appellate review 
are those noted on the title page of this decision.


FINDINGS OF FACT

1.  Chronic defective hearing is not shown to have been 
present in service, or at any time thereafter. 

2.  A chronic left knee disability is not shown to have been 
present in service, or at any time thereafter.

3.  A chronic disorder characterized by constant chest pain 
is not shown to have been present in service, or at any time 
thereafter.

4.  Chronic residuals of head trauma, including abrasions 
and/or headaches, are not shown to have been present in 
service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A chronic left knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  A chronic disorder characterized by constant chest pain 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

4.  Chronic residuals of head trauma, including abrasions 
and/or headaches, were not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirement of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra. 

In the present case, in correspondence of June 2002 and June 
2003, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by the VA, and the need for him to submit any 
further evidence in his possession which pertained to his 
claims.

The veteran and his representative were also provided with a 
Statement of the Case and Supplemental Statement of the Case.  
These documents provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims, and the 
requirement to submit medical evidence establishing 
entitlement to service connection for the disabilities at 
issue.  By way of these documents, the veteran and his 
representative were also specifically informed of the 
cumulative evidence previously provided to the VA, or 
obtained by the VA on the veteran's behalf.  In point of 
fact, all of the aforementioned correspondence informed the 
veteran of the evidence he was responsible for submitting, 
and what evidence the VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in June 2002 and June 2003 was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated, and a Supplemental 
Statement of the Case was provided to the appellant.  In the 
case at hand, the claimant has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, to decide 
the appeal would not be prejudicial to the claimant.  

With regard to the duty to assist, the information and 
evidence that has been associated with the claims file 
consists of the veteran's service medical records.  On two 
occasions the RO scheduled the veteran for VA examinations 
with respect to his claimed disabilities, but the veteran did 
not report.  The veteran has not identified any other 
pertinent evidence.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

A service audiometric examination conducted in mid-August 
1994 revealed pure tone air conduction threshold levels, in 
decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
10
5
5
5
20
10
Left 
Ear
-5
15
-5
15
10
10

Noted at the time of examination was that the veteran's 
hearing met the requisite standards.

A service clinical record dated in late August 1994 reveals 
that the veteran was seen at that time for a complaint of 
sharp pains in his chest.  Reportedly, the pains in questions 
lasted only seconds, and had been ongoing for approximately 
the past 1 to 2 months.  The veteran additionally complained 
of an occasional "heavy feeling" in his chest.  Reportedly, 
the veteran's chest pains were not associated with exercise.  

On physical examination, the veteran's heart displayed a 
regular rate and rhythm, with a II/VI holosystolic murmur at 
the left lower sternal border with radiation to the aortic 
listening post and carotids.  The pertinent diagnosis was 
murmur with a history of chest pain.

In an entry of early September 1994, there was noted a 
history of chest pain and murmur, with no previous evaluation 
or history of heart disease.  Reportedly, a review of the 
veteran's electrocardiogram by cardiology service had been 
within normal limits.  

A service clinical record dated in early January 1995 reveals 
that the veteran was seen at that time for various unrelated 
medical problems.  At the time of evaluation, the veteran 
complained of knee pain.  No pertinent diagnosis was noted.

In late March 1995, the veteran was heard to complain of 
chest pain of approximately six months' duration.  The 
clinical assessment was rule out possible aortic stenosis.  
Recommended at the time was that the veteran's cardiology 
consult status be investigated.  

In an entry of early April 1995, the veteran complained of 
headaches, among other things.  The clinical assessment was 
stress-related headaches.

On cardiology consultation in April 1995, the veteran gave a 
less than one-year history of sharp, intermittent chest pain, 
lasting approximately 1 to 2 minutes.  Also noted was a 
second type of chest pain, consisting of a "heavy" feeling 
lasting only seconds.  According to the veteran, his chest 
discomfort was nonexertional.  On physical examination, the 
S1 and S2 sounds were within normal limits.  There was a 
II/VI crescendo-decreasing murmur at the apex, with no change 
on inspiration.  The S1 and S2 were increased following 
Valsalva maneuver.  An echocardiogram was described as 
showing a normal left ventricle, normal mitral valve and 
aortic valve, and normal right ventricle.  The clinical 
impression was atypical chest wall pains; innocent flow 
murmur; and normal echocardiogram.

Audiometric examination conducted in late April 1995 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
5
5
10
10
15
15
Left 
Ear
5
5
0
15
15
10

In early January 1996, the veteran was seen for what was 
described as a "head abrasion."  Reportedly, the veteran had 
bumped his head on an airplane, following which he had 
experienced a slight headache.  On physical examination, 
there was a one-half-inch abrasion on the front of the 
veteran's head, with slight bleeding, which was controlled 
with direct pressure.  There was no evidence of any 
hemorrhage or edema, or of any tenderness upon palpation.  
The veteran's wound was cleaned, and an antibiotic ointment 
was applied.  

Audiometric examination conducted in mid-May 1996 revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
20
5
10
10
25
30
Left 
Ear
25
15
0
15
15
30

A service clinical record dated in late July 1996 reveals 
that the veteran was seen at that time for an unrelated 
medical problem.  At the time of evaluation, the veteran 
complained of occasional, short inconsistent chest pains in 
the area of his sternum.  When questioned, he denied any 
shortness of breath or vertigo, or any other ailments.  A 
physical examination was negative for relevant findings, and 
no pertinent diagnosis was noted.  

In an entry of early August 1996, the veteran was heard to 
complain of chest pain of two days' duration.  According to 
the veteran, his pain originated in the left upper aspect of 
his chest, and was somewhat sharp.  Also noted were problems 
with shortness of breath at times.  A physical examination 
was essentially unremarkable.  However, the veteran was 
concerned regarding the existence of "heart problems."  The 
clinical assessment was normal electrocardiogram.  

A service clinical record dated in late October 1997 reveals 
that the veteran was seen at that time for a complaint of 
left knee pain of one day's duration.  Reportedly, the 
veteran had injured his left knee playing soccer when another 
player kicked the inside part of his knee, causing the 
veteran to fall down.  When questioned, the veteran stated 
that he had experienced mild pain, but no swelling the 
previous evening.  However, the following morning, his pain 
had increased, with resulting difficulty walking.  On 
physical examination, the veteran limped into the treatment 
room.  There was tenderness to palpation in the medial left 
knee, as well as mild edema in the same area.  Further 
examination revealed a full range of motion, though with some 
guarding.  The clinical assessment was contusion of the left 
knee.

Audiometric examination conducted in mid-November 1997 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
20
15
15
15
10
30
Left 
Ear
30
20
5
25
15
15

At the time of a service separation examination in April 
1998, the veteran gave a history of mild right frontal 
headaches, the onset of which he related to a minor head 
trauma while on the USS America.  Regarding the veteran's 
hearing, there had apparently been no suprathreshold shift 
when compared to the veteran's entrance audiogram.  Also 
noted was a history of atypical chest pain, though with a 
normal echocardiogram.

On physical examination, the veteran's head, ears, heart, and 
lower extremities were within normal limits.  The pertinent 
diagnosis noted was tension headaches.  Audiometric 
examination revealed pure tone air conduction threshold 
levels, in decibels, as follows:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
0
5
5
10
5
20
Left 
Ear
0
15
0
5
15
15

Pertinent evidence of record is to the effect that the 
veteran failed to report for VA compensation and pension 
examinations in July 1998 and July 2002.  

Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing, as well as for a left knee 
disability, chest pain, and the residuals of head trauma, 
including abrasions and headaches.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease, 
arthritis, and organic disease of the nervous system become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater, or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Tests are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

In the case at hand, service medical records fail to document 
the existence of chronic defective hearing.  While on various 
occasions in service, there were present a number of slightly 
elevated pure tone thresholds in each of the veteran's ears, 
as of the time of a service separation examination in April 
1998, the veteran's hearing was within normal limits, and no 
pertinent diagnosis was noted.  Moreover, at no time, either 
in service, or thereafter, has the veteran been shown to 
exhibit a "hearing loss disability" as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (2003).  Under such 
circumstances, the veteran's claim for service connection for 
bilateral defective hearing must be denied.

Turning to the issues of service connection for a chronic 
left knee disability, chest pain, and the residuals of head 
trauma, including abrasions and headaches, the Board once 
again notes that service medical records fail to demonstrate 
the presence of such chronic disabilities.  While in October 
1997, during the veteran's period of active service, he was 
seen for what was described at that time as a contusion of 
the left knee, the remainder of the veteran's service medical 
records are negative for any such problem.  Moreover, at the 
time of the veteran's service separation examination in April 
1998, there was no evidence of any disorder of the veteran's 
left knee.  

The Board concedes that, on various occasions in service, the 
veteran complained of and was evaluated for complaints of 
continuing chest pain.  However, both physical and 
electrocardiographic examinations conducted in an attempt to 
establish a differential diagnosis showed no evidence of any 
chronic cardiovascular disability.  As of the time of the 
veteran's service separation examination in April 1998, there 
was noted only a history of atypical chest pain, in the 
presence of a normal echocardiogram.  A physical examination 
of the veteran's heart and vascular system conducted at that 
time was within normal limits, and no pertinent diagnosis was 
noted.

Finally, turning to the issue of service connection for the 
residuals of head trauma, (including abrasions and/or 
headaches), the Board concedes that, on various occasions 
during service, the veteran complained of and received 
treatment for what were apparently stress headaches.  The 
Board further acknowledges that, in January 1996, the veteran 
received treatment for an abrasion and headaches following 
the striking of his head on the cabin of an airplane.  
However, there is no indication that, as a result of any of 
any of these incidents, the veteran developed a chronic 
headache disorder, or any chronic residuals of abrasion.  
While on service separation examination in April 1998, the 
veteran received a diagnosis of "tension headache," there is 
no objective evidence that the veteran currently suffers from 
a chronic headache disability of any kind.  Significantly, on 
two separate occasions following his discharge from service, 
the veteran failed to report for VA compensation and pension 
examinations.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's claimed hearing loss, left 
knee disability, chest pain, or residuals of head trauma 
(including abrasions and headaches) with any incident or 
incidents of his period of active military service.  Here, 
there is no current evidence of any chronic disability 
relating to his claimed conditions.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, service 
connection for such disabilities must be denied.


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for a chronic left knee disorder is 
denied.

Service connection for a disorder characterized by constant 
chest pain is denied.

Service connection for the residuals of head trauma, 
including abrasions and headaches, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



